SONICWALL, INC.
 
2008 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AGREEMENT
 
Unless otherwise defined herein, the terms defined in the SonicWALL, Inc. 2008
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Agreement (the “Agreement”).
 
NOTICE OF RESTRICTED STOCK UNIT GRANT
 
Participant Name:
 
Address:
 
You have been granted the right to receive an Award of Restricted Stock Units,
subject to the terms and conditions of the Plan and this Agreement, as follows:
 
Grant
Number                                                                          
              
 
Date of
Grant                                                                        
                 
 
Number of Restricted Stock
Units                                                                        
 
Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Restricted Stock Units will vest in accordance with the following schedule:
 
One-hundred percent (100%) of the Restricted Stock Units shall vest on the day
immediately preceding the Company’s 2010 Annual Meeting of Shareholders, subject
to Participant’s continuous status as a Director through such date.
 
In the event Participant ceases to be a Director for any or no reason before
Participant vests in the Restricted Stock Units, the Restricted Stock Units and
Participant’s right to acquire any Shares hereunder will immediately terminate.


By Participant’s signature and the signature of the representative of SonicWALL,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Agreement, including the Terms and Conditions of Restricted
Stock Unit Grant, attached hereto as Exhibit A, all of which are made a part of
this document.  Participant has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement.  Participant hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board upon any questions relating to the
Plan and Agreement.  Participant further agrees to notify the Company upon any
change in the residence address indicated below.
 
 
Page 1 of 7

--------------------------------------------------------------------------------

 


 
PARTICIPANT:                                                                                     SONICWALL,
INC.:


 
 

--------------------------------------------------------------------------------

Signature                                                                               By
 
 

--------------------------------------------------------------------------------

Print
Name                                                                                     Title
 
Residence Address:
 



--------------------------------------------------------------------------------






 
Page 2 of 7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
 
1.           Grant.  The Company hereby grants to the Participant named in the
Notice of Restricted Stock Unit Grant attached to this Agreement (“Participant”)
under the Plan an Award of Restricted Stock Units, subject to all of the terms
and conditions in this Agreement and the Plan, which is incorporated herein by
reference.  In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Agreement, the terms and conditions of
the Plan will prevail.
 
2.           Company’s Obligation to Pay.  Each Restricted Stock Unit represents
the right to receive a Share on the date it vests (or at such later time
indicated in this Agreement).  Unless and until the Restricted Stock Units will
have vested in the manner set forth in Section 3 or Section 4 of this Agreement
or Section 14(c) of the Plan, Participant will have no right to payment of any
such Restricted Stock Units.  Prior to actual payment of any vested Restricted
Stock Units, such Restricted Stock Units will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the
Company.  Any Restricted Stock Units that vest in accordance with this Agreement
will be paid to Participant (or in the event of Participant’s death, to his or
her properly designated beneficiary or estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7.  Subject to the provisions of Section 4, such vested Restricted
Stock Units will be paid in Shares as soon as practicable after vesting, but in
each such case within the period ending no later than the fifteenth (15th) day
of the third (3rd) month following the end of the Company’s tax year that
includes the vesting date.
 
3.           Vesting Schedule.  Except as provided in Section 4 of the Agreement
and Section 14(c) of the Plan, and subject to Section 5, the Restricted Stock
Units awarded by this Agreement will vest in accordance with the vesting
provisions set forth in the Notice of Restricted Stock Unit Grant attached to
this Agreement.  Restricted Stock Units scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Agreement, unless Participant will
have been continuously a Director from the Date of Grant until the date such
vesting occurs.
 
4.           Board Discretion.  The Board, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the unvested
Restricted Stock Units at any time, subject to the terms of the Plan.  If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Board.  Subject to the provisions of this Section 4
and Section 5, if the Board, in its discretion, accelerates the vesting of the
balance, or some lesser portion of the balance, of the Restricted Stock Units,
the payment of such accelerated Restricted Stock Units shall be made within the
period ending no later than the fifteenth (15th) day of the third (3rd) month
following the end of the Company’s taxable year that includes the vesting date.
 
 
Page 3 of 7

--------------------------------------------------------------------------------

 
 
5.           Forfeiture upon Termination of Continuous Status as a
Director.  Notwithstanding any contrary provision of this Agreement, the balance
of the Restricted Stock Units that have not vested as of the time of
Participant’s termination as a Director for any or no reason and Participant’s
right to acquire any Shares hereunder will immediately terminate.
 
6.           Death of Participant.  Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
 
7.           Withholding of Taxes.  Currently there is no required United States
tax withholding with respect to this Award of Restricted Stock Units.  If
withholding should be required, then notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Board) will have been made by Participant with respect to the payment of income,
employment and other taxes which the Company determines must be withheld with
respect to such Shares.  The Board, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit Participant to
satisfy such tax withholding obligation, in whole or in part (without
limitation) by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
amount required to be withheld, (c) delivering to the Company already vested and
owned Shares having a Fair Market Value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant.  If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4, Participant will permanently
forfeit such Restricted Stock Units and any right to receive Shares thereunder
and the Restricted Stock Units will be returned to the Company at no cost to the
Company.
 
8.           Rights as Shareholder.  Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant.  After such issuance, recordation and delivery,
Participant will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
 
 
Page 4 of 7

--------------------------------------------------------------------------------

 
 
9.           No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A DIRECTOR AT THE WILL OF THE
COMPANY AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF
RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A DIRECTOR FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
DIRECTOR AT ANY TIME, WITH OR WITHOUT CAUSE.
 
10.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company, in care of its
Stock Administration at SonicWALL, Inc., 1143 Borregas Avenue, Sunnyvale,
California, 94089, or at such other address as the Company may hereafter
designate in writing.
 
11.           Grant is Not Transferable.  Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
 
12.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
 
13.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
 
14.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.
 
 
Page 5 of 7

--------------------------------------------------------------------------------

 
 
15.           Board Authority.  The Board will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested).  All
actions taken and all interpretations and determinations made by the Board in
good faith will be final and binding upon Participant, the Company and all other
interested persons.  No member of the Board will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.
 
16.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock Units awarded under
the Plan or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
 
17.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
 
18.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.
 
19.           Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A and the final regulations or
official Internal Revenue Service guidance thereunder (“Section 409A”) or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection to this Award of Restricted Stock Units.
 
20.           Acknowledgments.  By accepting this Award of Restricted Stock
Units, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
 
 
Page 6 of 7

--------------------------------------------------------------------------------

 
 
21.           Governing Law.  This Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Clara County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.
 
 
 
 Page 7 of 7

--------------------------------------------------------------------------------